Pursuant to Ind.Appellate Rule 65(D), this
                                                              Apr 15 2014, 6:30 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MICHAEL G. MOORE                                 GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 RICHARD C. WEBSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TAMMY CARTER,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1309-CR-752
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                    The Honorable Christina Klineman, Judge Pro Tempore
                             Cause No. 49G05-1208-FD-52048


                                      April 15, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE
      Appellant-Defendant, Tammy Carter (Carter), appeals her conviction for two

Counts of neglect of a dependent, Class D felonies, Ind. Code § 35-46-1-4.

      We affirm.

                                            ISSUES

      Carter raises two issue on appeal, which we restate as follows:

      (1) Whether there was sufficient evidence to convict Carter of two Counts of

          neglect of a dependent, Class D felonies; and

      (2) Whether there was a variance between the State’s charging information and the

          evidence presented at trial.

                       FACTS AND PROCEDURAL HISTORY

      On July 3, 2012, Carter received a phone call from her sister informing her that a

fight was “about to go down” between her niece and another girl, at Ben Davis High School

Ball Park (Ball Park) in Indianapolis, Indiana. (Exhibit p. 12). Carter picked up her two

children, M.S., age ten, and D.C., age sixteen (the Children), and drove to the Ball Park.

When Carter arrived at the Ball Park, she exited her vehicle with the Children and walked

over to watch the fight. Carter’s niece and the other girl began fist-fighting, and the

onlookers yelled in support of their participant. The fist-fight quickly degenerated into a

gun battle. A total of five people were shot and one person was killed. The police were


                                            2
called and an investigation ensued. On July 12, 2012, Carter made a statement to the police,

that on the night in question, she witnessed a man walk up from the crowd and he said,

“[a]in’t nobody gonna fuck with my sister” to which another man responded, “Oh yeah?”;

and that is when the shooting started. (Exhibit p. 13).

       On August 1, 2012, the State filed a multiple defendant charging Information,

charging Carter with two Counts of neglect of a dependent which stated as follows:

       Count VI
       [] Carter, on or about July 3, 2012, having the care of [M.S.], a dependent of ten
       (10) years of age, did knowingly place [M.S.] in a situation that did endanger the
       life or health of [M.S.], that is taking the child after midnight to a location where
       Carter knew that a fight would occur with firearms …
       Count VII
       [] Carter, on or about July 3, 2012, having the care of [D.C.], a dependent of sixteen
       (16) years of age, did knowingly place [D.C.] in a situation that did endanger the
       life or health of [D.C.], that is taking the child after midnight to a location where
       Carter knew that a fight would occur with firearms …


(Appellant’s App. pp. 35-36). The State also charged Carter with Count VIII, false

informing, a Class A misdemeanor. On June 26, 2013, Carter waived her right to a jury

trial. On August 8, 2013, a bench trial was held. The trial court subsequently found Carter

guilty on both Counts of neglect of a dependent, but dismissed the false informing charge.

On the same day, the trial court sentenced Carter to a concurrent sentence of 365 days on

each Count, eighteen days executed and the balance of 347 days on each Count suspended.

       Carter now appeals. Additional information will be provided as necessary.

                             DISCUSSION AND DECISION

                                             3
                               I. Sufficiency of the Evidence

       Carter argues that the State failed to present sufficient evidence beyond reasonable

doubt to support her conviction for two Counts of neglect of a dependent.

       Our standard of review for sufficiency claims is well settled. When we review a

claim of sufficiency of the evidence, we do not reweigh the evidence or judge the credibility

of the witnesses. Parahams v. State, 908 N.E.2d 689, 691 (Ind. Ct. App. 2009) (citing

Jones v. State, 783 N.E.2d 1132, 1139 (Ind. 2003)). We look only to the probative evidence

supporting the judgment and the reasonable inferences therein to determine whether a

reasonable trier of fact could conclude the defendant was guilty beyond a reasonable doubt.

Id. If there is substantial evidence of probative value to support the conviction, it will not

be set aside. Id. It is the function of the trier of fact to resolve conflicts of testimony and

to determine the weight of the evidence and the credibility of the witnesses. Yowler v.

State, 894 N.E.2d 1000, 1002 (Ind. Ct. App. 2008).

       Indiana Code section 35-46-1-4(a) provides, in relevant part, that a “person having

the care of a dependent, whether assumed voluntarily or because of a legal obligation, who

knowingly or intentionally: (1) places the dependent in a situation that endangers the

dependent’s life or health . . . commits neglect of a dependent, a Class D felony.” Thus,

in order to prove that Carter committed neglect of a dependent, the State was required to

show that Carter had the Children in her care and that she knowingly placed the Children

in a situation that endangered their lives or health.



                                               4
       Carter challenges sufficiency of the evidence that she “knowingly” took the

Children to a location where two people were going to fight, and that she knew firearms

would be present. We note that a person engages in conduct knowingly if, “when he

engages in the conduct, he is aware of a high probability that he is doing so.” I. C. § 35–

41-2-2(b). Under the child neglect statute, a “knowing” mens rea requires a subjective

awareness of a “high probability” that a dependent has been placed in a dangerous situation.

Scruggs v. State, 883 N.E.2d 189, 191 (Ind. Ct. App. 2008). Because, in most cases, such

a finding requires the fact-finder to infer the defendant’s mental state, this court must look

to all the surrounding circumstances of a case to determine if a guilty verdict is proper. Id.

       Examining the evidence that is most favorable to the trial court’s verdict and the

reasonable inferences to be drawn therefrom and without reweighing the evidence, we

conclude that sufficient evidence was presented at trial to convict Carter of the instant

offenses. Instead of leaving the Children at home, Carter admitted that she took the

Children to a fist-fight in the middle of the night. In her statement to the police, she stated

that she was “from the projects “and she “knew that it was not gonna be a fair” fight.

(Exhibit p. 26). Carter’s statements that she knew how these fights ended, led the trial

court come to a reasonable conclusion that she was aware of the dangers of taking the

Children to such fight, and that there was a high probability firearms would be present.

Because there was a high probability that there would have been firearms at the fight, there

was a corresponding likelihood that these firearms would have been discharged.




                                              5
        Based on the foregoing, we find that there is sufficient evidence to support Carter’s

convictions of neglect of a dependent.

                                            II. Variance

        Carter’s second argument relates to a variance between the State’s Information and

the evidence admitted at trial. Specifically, Carter argues that the evidence did not establish

that she knew firearms would be present at the fist-fight, and that “the additional language

regarding the presence of the firearms is [superfluous] [and] not critical to the [charge] of

neglect of a dependent.” (Appellant’s Br. p. 6).

        We note that “[a] variance is an essential difference between the pleading and the

proof.” Mitchem v. State, 685 N.E.2d 671, 677 (Ind. 1997) (internal quotation marks

omitted). “Not all variances between allegations in the charge and the evidence at the trial

are fatal.” Id. (internal quotation marks omitted). To ascertain whether a variance between

the proof at trial and a charging information or indictment is fatal, we employ the following

test:

        (1) was the defendant misled by the variance in the evidence from the allegations
        and specifications in the charge in the preparation and maintenance of his defense,
        and was he harmed or prejudiced thereby;
        (2) will the defendant be protected in the future criminal proceeding covering the
        same event, facts, and evidence against double jeopardy?


Id. (quoting Harrison v State, 507 N.E.2d 565, 566 (Ind. 1987)).

        Generally, a contemporaneous objection is required to preserve an issue for appeal.

Rembusch v. State, 836 N.E.2d 979, 982 (Ind. Ct. App. 2005), trans. denied. Carter failed
                                              6
to object to the perceived variance during trial. As such, we deem the issue waived for

lack of a timely objection.

       Waiver notwithstanding, we find that there was no variance between the charging

information and the evidence admitted at trial. The record in this case demonstrates that

Carter’s defense was not prejudiced by the charging information. Carter was well aware

of the offenses that she was being charged with. Whether or not she knew that there would

be firearms at the fist-fight, was duly established at trial. In her statement to the police,

Carter admitted that by taking the Children to the fight, which escalated into a gun battle,

she put the Children at the risk of being harmed. Also, Carter admitted that she knew these

types of fights were not fair and could possibly deteriorate to something else. Looking at

the evidence on record, the evidence established that Carter knew that there would be

firearms at the fist-fight. Moreover, we do not view double jeopardy as an issue here.

Accordingly, we hold that Carter was not misled in preparing her defense, nor was she

harmed or prejudiced.

                                         CONCLUSION

       Based on the foregoing, we conclude that (1) there was sufficient evidence to

support Carter’s conviction for neglect of a dependent, and (2) there was no variance

between the State’s Information and the evidence admitted at trial.

       Affirmed.

ROBB, J. and BRADFORD, J. concur


                                             7